DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Usami teaches a method for manufacturing an RFID tag, comprising:
preparing a sheet-like insulating base having a plurality of regions arranged in a first direction (Fig. 10) and delineated with each other at a plurality of cutting lines along a second direction that intersects the first direction (Fig. 2, Fig. 17);
disposing a single metal wire across the plurality of regions on an upper surface of the insulating base, such that the disposed single metal wire forms a pattern in each of the plurality of regions (Fig. 10) that includes a first curved portion that reverses a direction of the single metal wire and a second curved portion that reverse a direction of the single metal wire reversed by the first curved portion (11, 13a);
disposing in each of the plurality of regions a respective RFID module (Fig. 3) that includes a feeding loop configured to couple to the metal wire via an electromagnetic field (31), and an RFIC element connected to the feeding loop, wherein each RFID module is disposed in a respective region surrounded by the single metal wire including at least one of the first and second curved portions (12a); and
cutting the single metal wire and the sheet-like insulating base along the plurality of cutting lines to prepare a plurality of RFID tags corresponding to the plurality of regions divided by the cutting (Fig. 17).
The prior art fails to teach such that the single continuous metal wire surrounds at least opposing sides of each RFID module with the RFID module being disposed therebetween and the RFID module not directly connected to the single continuous metal wire, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFFERTY D KELLY/               Examiner, Art Unit 2876